Citation Nr: 1400146	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-23 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for depression, as secondary to his service connected infraumbilical midline scar.

2.  Entitlement to compensation under 38 U.S.C. § 1151 for depression.

3.  Entitlement to a higher initial rating for an infraumbilical midline scar, rated as noncompensable prior to February 19, 2013, and as 10 percent disabling therefrom. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to December 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  These matters were remanded in January 2013 for further development.  

The RO issued a March 2013 rating decision in which it granted a 10 percent rating for the Veteran's infraumbilical midline scar, effective February 19, 2013.  Since the increase does not date all the way back to the date of the claim, there are two distinct time periods for consideration.

The Veteran presented testimony at a Board hearing in May 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDINGS OF FACT

1.  The Veteran's medical treatment, to include his October 1999 colonoscopy, exploratory laparotomy, cecotomy, and intraoperative colonoscopy did not result in additional disability, to include depression.

2.  The Veteran's claimed depression has not been shown to be secondary to his infraumbilical midline scar.

3.  Prior to February 19, 2013, the Veteran's infraumbilical midline scar was not deep and did not cause limited motion or exceed 6 square inches.  It was a superficial scar that did not cover an area or areas of 144 square inches.  It was not unstable, painful on examination, did not cause limitation of function.   

4.  Effective February 19, 2013, the Veteran's infraumbilical midline scar has been painful and tender to palpation.  It is not deep and does not cause limited motion or exceed 12 square inches.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to compensation benefits for depression secondary to medical and surgical treatment have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 (2013).

2.  The criteria for an award of service connection for depression, to include as secondary to a service connected infraumbilical midline scar have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  Prior to February 19, 2013, the criteria for entitlement to a compensable disability evaluation for the Veteran's service-connected infraumbilical midline scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7802-7805 (2008).

4.  Effective February 19, 2013, the criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected infraumbilical midline scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 7802-7805 (2008).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In a March 2008 letter addressing the service connection claim, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the increased rating claim, this arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in December 2008, February 2013, and March 2013, which are fully adequate.  The examiners reviewed the claims file and fully addressed the rating criteria.  The duties to notify and to assist have been met.  

Further regarding the duty to assist, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issues, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disability since the last examination. Ultimately the claim was remanded for a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant. 

The Board finds that the RO complied with the instructions in the January 2013 remand.  It scheduled the Veteran for psychiatric and skin examinations, and it issued a supplemental statement of the case as instructed.  

§ 1151

The Veteran is claiming entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a back injury that he contends were incurred as a result of treatment (or lack of aggressive treatment) at a VA medical center. Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any Veteran suffers an injury or an aggravation of an injury, as a result of hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation . . . awarded under any of the laws administered by the Secretary, or as the result of having submitted to an examination under any such law, and not the result of such Veteran's own willful misconduct, and such injury or aggravation results in additional disability to or the death of such Veteran, disability or death compensation . . . shall be awarded in the same manner as if such disability, aggravation or death were service-connected."  38 U.S.C.A. § 1151 (West 1991).

Earlier interpretations of the pertinent statute and regulations required evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of indicated fault on the part of VA, or the occurrence of an accident or an otherwise unforeseen event, to establish entitlement to 38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were invalidated by the United States Court of Appeals for Veterans Claims (formerly the United States Court of Veterans Appeals) (Court), in Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was affirmed by both the United States Court of Appeals for the Federal Circuit, see Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme Court, see Brown v. Gardner, 513 U.S. 115(1994).  The United States Supreme Court, in affirming the Court's decision, held that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA.  See Brown, supra.

38 C.F.R. § 3.358 was amended in 1995 to conform to the Supreme Court decision.  The amendment was effective November 25, 1991, the date the Court issued the Gardner decision. 60 Fed. Reg. 14,222 (March 16, 1995). Subsequently, Congress amended 38 U.S.C.A. § 1151, effective for claims filed on or after October 1, 1997, to preclude benefits in the absence of evidence of VA carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care, or an unforeseen event.  Pub. L. No. 104- 204, § 422(a), 110 Stat. 2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 2002).

The revised provisions of 38 C.F.R. § 3.358 state that where it is determined that there is additional disability resulting from a disease or injury or an aggravation of an existing disease or injury suffered as a result of hospitalization or medical treatment, compensation will be payable for such additional disability. Compensation is not payable for the necessary consequences of medical or surgical treatment properly administered with the express or implied consent of the Veteran. 38 C.F.R. § 3.358(c)(3).  "Necessary consequences" are those that are certain or intended to result from the VA hospitalization or medical or surgical treatment.  Id. 

As noted above, the amended version of 38 U.S.C.A. § 1151 has added the requirement that there must be evidence showing that the additional disability for which benefits are sought was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997, were amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) [adding 38 C.F.R. § 3.361].  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

In pertinent part, 38 C.F.R. § 3.361 provides as follows:

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

VA treated the Veteran for rectal bleeding in October 1999.  Upon undergoing a colonoscopy, he was thought to have a malignant mass in the cecum.  In November 1999, he underwent an exploratory laparotomy, cecotomy, and intraoperative colonoscopy.  However, there was no mass in the cecum.  Consequently, it turned out that the procedures were unnecessary.  The RO has already granted compensation under 38 U.S.C. § 1151 for the Veteran's scar that resulted from the procedures.  

The Veteran testified that the unnecessary procedures have caused him to be depressed.  Specifically, he testified that upon hearing that there was no malignant mass, he was in disbelief.  He apparently thought that his wife, and the doctor who performed the procedures, were lying to him.  He continued to fear the worst, and remained depressed for years as a result.    

VA treatment records include a July 2008 depression screening that was negative.  

A July 2008 correspondence from Dr. A.D. reflects that she reviewed the claims file. Within the correspondence, she accurately summarized the contents of the claims file and then opined that although the Veteran had a scar from surgery, "there does not appear to be a current disability related to the scar." 

The Veteran underwent a VA examination in March 2013.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran once again reported that he experienced anxiety and depression when informed that he had a malignant mass in his colon.  Although surgery and a second colonoscopy revealed no malignancy, the Veteran reported that he remained anxious and depressed about it.  His wife reported that he is doing fine now, but that every once in a while, she wonders if he still believes he is terminally ill.  The examiner noted that the Veteran has had a number of chronic illnesses, including heart disease (occurring before the surgery), chronic obstructive pulmonary disease (COPD), and multiple transient ischemic attacks (TIAs).  The Veteran reported that five of his friends and family have died over the past few months.  He stated that he was most fearful about his chronic asthma.  He denied any current psychiatric symptoms and stated that "99% of the time, I'm fine."  However, he would feel bad when a loved one dies, and he was concerned about his various health problems.  He reported having eight hours of uninterrupted sleep per night.  He had applied for compensation because he did not believe that anyone cared about him in 1999 and because he thought his doctors were arrogant for telling him that he was terminally ill when he was not.  He denied being prescribed any psychiatric medications or attending any counseling.  

The examiner opined that the Veteran did not meet the criteria for any psychiatric diagnosis.  Moreover, he was not positive for any psychiatric symptoms.  Though the Veteran has lost several loved ones in the past few months, both he and his wife reported that he was doing well.  He denied all clinically significant psychiatric symptoms.         

The Board notes that 38 U.S.C.A. § 1151 awards compensation for additional disability due to hospitalization, medical or surgical treatment, or the pursuit of a course of vocational rehabilitation.  In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

In this case, the preponderance of the evidence is against a finding that the Veteran has a current disability.  The Veteran has not sought treatment for any psychiatric disability, has not been prescribed any medications for a psychiatric disability, he has not attended any counseling for a psychiatric disability, and he has not been diagnosed with any psychiatric disability.  Rather, on objective examination, a trained examiner concluded that there was no psychiatric disorder present.

In the absence of an additional disability resulting from the Veteran's medical or surgical treatment, compensation for an alleged psychiatric disability is not warranted.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for compensation under 38 U.S.C. § 1151 for depression must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as depression, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection for depression secondary to his service connected infraumbilical midline scar is not warranted.

The Board acknowledges the Veteran's May 2011 Board hearing testimony, in which he stated that his scar causes him to be self conscious of the appearance when he goes to the beach.  The Board finds the testimony to be competent and credible.  However, there was no indication in the March 2013 examination report that this was mentioned to the examiner.  Moreover, the Veteran did not display any psychiatric symptoms, and the examiner determined that the Veteran did not suffer from any psychiatric disability, to include depression.  Consequently, the evidence fails to support the contention that the Veteran's self conscious feelings have resulted in a disability for which compensation can be granted.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In the absence of a current disability, service connection is not warranted.     

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected infraumbilical midline scar warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The Board notes that, effective October 23, 2008, the rating criteria for scars were revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).
These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  Here, the Veteran's claim was received prior to this date and the Board has not received a request from him or his representative to be rated under the revised criteria.  The Veteran was provided with a portion of the most recent, revised criteria in his May 2010 statement of the case.  It is noted that the current and pre-amended criteria are substantially similar in most instances.

Scars, other than head, face, or neck, that are deep or cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2. 

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion and that cover an area or areas of 144 square inches (929 sq. cm.) or greater are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008).  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2. 

Scars that are superficial and unstable are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note 1. 

Scars that are superficial and painful on examination are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Other scars are rated based upon limitation of function of affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

A July 2008 correspondence from Dr. A.D. reflects that she reviewed the claims file. Within the correspondence, she accurately summarized the contents of the claims file and then opined that although the Veteran has a scar from surgery, "there does not appear to be a current disability related to the scar." 

The Veteran underwent a VA examination in December 2008.  The examiner reviewed the claims file in conjunction with the examination.  The scar was vertical, above and below the umbilicus.  Above the umbilicus, it measured approximately 3.5 inches.  Below the umbilicus, it measured approximately 4.5 inches.  Consequently, the total length of the scar was approximately 8 inches.  The Veteran had an umbilical take-off resulting in a deep depressed pocket.  There was no pain associated with the scar; and no adhesion or underlying tissue.  It was irregular, with mild atrophy.  It was mildly shiny, but not scaly.  It affected the whole scar.  It was very stable, with no ulceration or breakdown of the skin.  There was mild depression of the surface contour of the scar on palpation.  There was no underlying soft tissue damage.  The scar was not deep; and there was no inflammation, edema, keloids.  There was no hyperpigmentation or hypopigmentation.  

The Veteran's infraumbilical midline scar has been rated as noncompensable pursuant to Diagnostic Code 7802 under the criteria in effect prior to October 23, 2008, which addressed scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion.  In order to warrant a compensable disability rating under this Diagnostic Code, the evidence would need to demonstrate a scar that is superficial (not associated with underlying soft tissue damage) and nonlinear and that covers an area of 144 square inches, or 929 square centimeters, or more.  

As noted above, the Veteran's scar was eight inches long, with no width to the scar. This evidence reflects that the scar was linear, and did not cover an area necessary to warrant a compensable disability rating under Diagnostic Code 7802.

The Board has considered whether any alternate diagnostic codes might afford the Veteran a compensable rating.  However, in December 2008 VA the examiner found that the scar was not painful on examination, had no skin breakdown, was superficial and caused no limitation of function. In addition, it was noted that the scar had no inflammation, edema or keloid formation, and was not adhered to underlying tissue.  There was no underlying soft tissue loss, and it was not indurated or inflexible.  As such, prior to February 19, 2013, a compensable disability rating is not warranted for the Veteran's infraumbilical midline scar under the former or current rating criteria for scars, pertaining to scars other than to the head, face or neck.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7803, 7804, 7805 (2008, 2012).

Effective February 19, 2013

On February 19, 2013, the Veteran underwent a VA examination.  The examiner reviewed the claims in conjunction with the examination.  The Veteran reported pain over the infraumbilical scar midline.  He reported pain when the scar rubs against his clothing, and when he eats.  Upon examination, there was tenderness to palpation.  There was a linear scar measuring 23 cm. by 14 cm.  This scar was the result of cardiac surgery and is not service connected.  The Veteran also had a superficial, non-linear scar measuring 25 cm. by 1 cm. (though the examiner would estimate the scar to cover approximately 78 square cm.).  This scar was painful.  There was no loss of covering of skin, and the scar was stable.  Only the anterior trunk was affected.  The examiner noted that the non-linear scar was approximately 10 cm. above the umbilicus to mons pubis, and that it was extremely tender to touch.  The belly button was elongated and indurated.  There were no signs of redness or infection.  The examiner did not note any disfigurement, and she stated that it did not cause limitation of function.

In order to warrant a rating in excess of 10 percent, the Veteran's scar would have to be manifested be deep or cause limitation of motion and exceed 12 square inches (77 sq. cm.).  The preponderance of the evidence is against a finding that the scar is deep or causes limitation of motion.  
	
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of a 10 percent for the Veteran's infraumbilical midline scar must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Pursuant to 38 C.F.R. § 3.321(b)(1) (2012), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, his symptomatology consists of a non-linear, superficial scar that is painful.  These symptoms are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to service connection for depression, as secondary to his service connected infraumbilical midline scar is denied.

Entitlement to compensation under 38 U.S.C. § 1151 for depression is denied.

Entitlement to a compensable rating for an infraumbilical midline scar prior to February 19, 2013 is denied.

Entitlement to a rating in excess of 10 percent for an infraumbilical midline scar effective February 19, 2013 is denied.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


